Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 15, 1996, convicting him of assault in the second degree and attempted grand larceny in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to prove the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the People failed to disprove his alibi defense beyond a reasonable doubt is not preserved for appellate review (see, CPL 470.05 [2]; People v Santos, 86 *373NY2d 869; People v Gray, 86 NY2d 10; People v Coleman, 225 AD2d 705). In any event, the defendant’s contention is without merit. The People disproved the defendant’s alibi by proving their own case beyond a reasonable doubt (see, People v O’Neill, 79 AD2d 429). Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.